Per Curiam.

The plaintiff’s proof wholly failed to establish that he was the procuring cause of the sale of defendant’s yacht. His employment was not exclusive and it appears without substantial contradiction that others, acting for the defendant, actually interested the purchaser and conducted all the negotiations which resulted in the sale. The plaintiff was a complete stranger to these negotiations and had no part in ultimately bringing about the sale. The court should have directed a verdict for the defendant. We are not unmindful of the criticism of the remarks of the Trial Judge and the alleged errors in the charge. We consider, however, that since there was no substantial evidence in support of plaintiff’s claim, these matters should be disregarded and the judgment affirmed, with costs.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Judgment unanimously affirmed, with costs.